UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,


            -against-                                            ORDER

                                                            16 Cr. 281 (PGG-6)
DAVID CHERRY,

                         Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the sentencing of the Defendant, previously

scheduled for April 30, 2020, will now take place on June 30, 2020 at 4:00 p.m. in Courtroom

705 of the Thurgood Marshall United States Courthouse, 40 Foley Square, New York, New

York.

Dated: New York, New York
       March 30, 2020
